 15-60526-BPH Doc#: 88 Filed: 06/21/19 Entered: 06/21/19 13:33:03 Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MONTANA


 In re

          SHERRI LEE GUNDERSON,                                   Case No. 15-60526-7

                          Debtor.



                                             ORDER

         At Butte in said District this 21st day of June, 2019.

         Upon review of the Trustee Richard J. Samson’s Motion for Expedited Notice Period

filed June 20, 2019, at ECF No. 86 wherein the Trustee seeks to shorten the time within which

creditors in the above-captioned bankruptcy estate may object to the Trustee’s final application

for professional fees and costs, and good cause appearing therefore,

         IT IS ORDERED that the Trustee’s Motion for Expedited Notice Period filed June 20,

2019, at ECF No. 86 is GRANTED; and creditors and other parties in interest shall have seven

(7) days rather than fourteen (14) days to file written opposition to the Trustee’s final application

for professional fees and costs filed this same date, wherein the Trustee seeks approval of fees in

the amount of $39,600.00 on behalf of Michael D. Crane and Chapter 7 Solutions, LLC.
